DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/25/2018 and the Remarks and Amendments filed on 11/30/2021.  Acknowledgement is made with respect to priority claimed to Korean Application KR10-2018-0005250 filed on 1/15/2018, Provisional Application 62/583,171 filed on 11/8/2017 and Provisional Application 62/583,116 filed on 11/8/2017.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 9-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1 and 12 recite the limitation “the same cycle”.  There is insufficient antecedent basis for this limitation in the claims.  Claims 2-7, 9-11, 13-17, and 19-22 are rejected under 35 U.S.C. 112(b) as being dependent on indefinite claim 1. For examination purposes, “the same cycle” will be interpreted to mean “a same cycle”. Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-12, 14-17, and 19-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, 

Claim 1
Step 1:  The claim recites a device; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
arrange the plurality of data streams based on the different delay times: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of arranging data streams based on a delay time, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
	determine the first input and the second input by using data obtained at the same cycle from the arranged plurality of data streams: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the 
obtain a first result by performing operations between the first input and a plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a first result by performing an operation, which is an evaluation or observation capable of being practically performed in the human mind or a mathematical concept.
obtain a second result by performing operations between the second input, which is received at a time delayed by a first interval from a time when the first input is received, and the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a second result by performing an operation, which is an evaluation or observation capable of being practically performed in the human mind or a mathematical concept.
obtain output data using the first result and the second result:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining output data using a first and second result, which is an evaluation or observation capable of being practically performed in the human mind or a mathematical concept.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a first input and a second input; and a processor” and “receive a plurality of data streams having different delay Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a first input and a second input; and a processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “receive a plurality of data streams having different delay times and representing image data” is mere data gathering, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “executing the instructions and performing an operation on the input data”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of executing instructions and performing an operation, which is an evaluation or judgment or a mathematical concept.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of a “memory”, a “processor” and “a neural network”, all of which are generic computing elements recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Further, using neural networks to execute instructions is well-understood, routine, conventional (See Zhou et al.; US 20210224632; “In conventional deep neural network acceleration methods, at least one data block is acquired from input data of each layer of a deep neural network, and each data block is subjected to a convolution operation executed by hardware in sequence, so as to improve the processing efficiency of the hardware”).   None of these additional elements integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the input data comprises image data, and wherein the first input comprises data with respect to a first region of the image data and the second input comprises data with respect to a second region of the image data” which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “wherein the input data comprises image data, and wherein the first input comprises data with respect to a first region of the image data and the second input comprises data with respect to a second region of the image data” (which is a field of use limitation under MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the first region and the second region partially overlap and are adjacent to each other”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “obtain the second result by performing operations between the second input and the plurality of kernels, in response to the second input being a valid input”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a second result, which is an evaluation or judgment or a mathematical concept.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “determine that the second input is the valid input, in response to the second input being pixel data constituting the second region”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining that the second input is valid, which is an evaluation or judgment.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the first input is received during a first cycle, and wherein the second input is received during a second cycle delayed by the first interval from the first cycle”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “obtain the first result by adding operation results between the first input and the plurality of kernels, and to obtain the second result by adding operation results between the second input and the plurality of kernels”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses mathematical concepts of adding to obtain results.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “to obtain a third result by performing operations between the third input and the plurality of kernels, and to obtain the output data by using 
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “receive a third input included in the input data at a time delayed by a second interval from a time when the second input is received” (mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 12
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
arranging the plurality of data streams based on the different delay times: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of arranging data streams based on a delay time, which 
	determining the first input and the second input by using data obtained at the same cycle from the arranged plurality of data streams: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining data using inputs obtained at the same cycle, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
obtaining a first result by performing operations between the first input and a plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a first result by performing an operation, which is an evaluation or observation capable of being practically performed in the human mind or a mathematical concept.
obtaining a second result by performing operations between the second input, which is received at a time delayed by a first interval from a time when the first input is received, and the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a second result by performing an operation, which is an evaluation or observation capable of being practically performed in the human mind or a mathematical concept.
obtaining output data using the first result and the second result:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining output data using a first and second result, 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional element consists of “receiving a plurality of data streams having different delay times and representing image data from input terminals”.  The additional element of “receiving a plurality of data streams having different delay times and representing image data from input terminals” is mere data gathering, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  Thus the additional element does not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, this additional element does not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “receiving a plurality of data streams having different delay times and representing image data from input terminals” is mere data gathering, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 14
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “wherein the input data comprises image data, and wherein the first input comprises data with respect to a first region of the image data and the second input comprises data with respect to a second region of the image data” which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “wherein the input data comprises image data, and wherein the first input comprises data with respect to a first region of the image data and the second input comprises data with respect to a second region of the image data” (which is a field of use limitation under MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “wherein the first region and the second region partially overlap and are adjacent to each other”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “obtain the second result by performing operations between the second input and the plurality of kernels, in response to the second input being a valid input”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a second result, which is an evaluation or judgment or a mathematical concept.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “determine that the second input is the valid input, in response to the second input being pixel data constituting the second region”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining that the second input is valid, which is an evaluation or judgment.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “wherein the first input is received during a first cycle, and wherein the second input is received during a second cycle delayed by the first interval from the first cycle”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “obtain the first result by adding operation results between the first input and the plurality of kernels, and to obtain the second result by adding operation results between the second input and the plurality of kernels”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses mathematical concepts of adding to obtain results.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 21
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “to obtain a third result by performing operations between the third input and the plurality of kernels, and to obtain the output data by using the first result, the second result, and the third result”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a third result and output data, which is an evaluation or judgment or a mathematical concept.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “receive a third input included in the input data at a time delayed by a second interval from a time when the second input is received” (mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 22
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “[a] non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 12” which does not negate the nature of the mental processes of the independent claim from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of a “non-transitory computer-readable recording medium” and a “processor” , both of which are generic computing elements recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  None of these additional elements integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 11-13, 21, and 22 are rejected under 35 U.S.C. § 103 as being obvious over Hu et al. (US 20180373981 A1, hereinafter “Hu”) in view of Misra et al. 


	Regarding claim 1, Hu discloses [a] neural network device comprising: ([0002]; “device for optimizing neural network”)
input image data comprising a first input and a second input; ([0007]; “binarizing and bit-packing input data of a convolution layer along a channel direction, and obtaining compressed input data”, the compressed input data being the input data that comprises a first and second input; and [0009]; “dividing the compressed input data sequentially in a convolutional computation order into blocks of the compressed input data with the same size of each compressed convolution kernel, wherein the data input to one time convolutional computation form a data block”, the sequential division of the compressed input data discloses that the input data has at least a first and second input or division, and they are arranged sequentially)
and a processor configured to (Figure 13, Element 1301)
obtain a first result by performing operations between the first input and a plurality of kernels, ([0010]; “taking a convolutional computation on each block of the compressed input data and each compressed convolution kernel sequentially, obtaining each convolutional result data”, the result being convolutional result data and the operations being a convolutional computation.  Note that the first block of divided, compressed, input data is processed before the second block of divided, compressed, input data, as the operations are performed sequentially or based, under a BRI, on a time delay; and Figure 1, Element 104)
obtain a second result by performing operations between the second input, which is received at a time delayed by a first interval from a time when the first input is received, and the plurality of kernels, and (([0010]; “taking a convolutional computation on each block of the compressed input data and each compressed convolution kernel sequentially, obtaining each convolutional result data”, the result being convolutional result data and the operations being a convolutional computation.  Note that the first block of divided, compressed, input data is processed before the second block of divided, compressed, input data, as the operations are performed sequentially or based, under a BRI, on a time delay. Further note that “each compressed convolution kernel” as disclosed in Hu discloses a plurality of convolution kernels; and Figure 1, Element 104)
obtain output data using the first result and the second result ([0010]; “obtaining multiple output data of the convolution layer according to each convolutional result data”; and Figure 1, Element 105).
Hu fails to explicitly disclose but Misra discloses image data; (Abstract; “we determine whether a sequence of frames from a video is in the correct temporal order”, which discloses processing image data, and the paper uses a convolutional neural network to do so; and §3.2, Figure 2; the figure discloses the processing of input image data derived from a video stream)
receive a plurality of data streams having different delay times and representing image data from input terminals; (§3.2, Figure 2; the figure discloses, under a broadest reasonable interpretation of the claim language, the receiving of a plurality of data streams coming from video/image data, wherein each of the streams or sequences of frames in a video are received in a temporal, time delayed fashion, and these data streams or sequences of temporally positioned video frames represent image data from an input terminal.  Note that the received video frames are of a person throwing a baseball, and each frame of the video is part of a data stream with a different delay time or temporal position of the player throwing the ball in a video)
arrange the plurality of data streams based on the different delay times; (§3.2, Figure 2; the figure discloses, under a broadest reasonable interpretation of the claim language, arranging the plurality of data streams or video frames based on the different delay times or temporal order, where the arranging of the frames produces both positive and negative tuples based on a delay time or temporal order).
Hu and Misra are analogous art because both are concerned with convolutional neural network processing.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in convolutional neural network processing to combine the image data, data streams, delay times, and arranging of data streams of Misra with the device of Hu to yield the predictable result of input image data; receive a plurality of data streams having different delay times and representing image data from input terminals. and arrange the plurality of data streams based on the different delay times. The motivation for doing so would be to learn a visual representation from the raw spatiotemporal signals in videos (Misra; Abstract).
determine the first input and the second input by using data obtained at the same cycle from the arranged plurality of data streams ([0211]; “In the embodiment, one or more of the input stream link ports may be desirably arranged to concurrently forward received data streams to one or multiple (multicast) output ports on the same clock cycle”, which discloses, in view of the 112b indefiniteness concern addressed above, determining the first and second input by using streaming data obtained at a same clock cycle from arranged data streams).
Hu, Misra, and Boesch are analogous art because all are concerned with convolutional neural network processing.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in convolutional neural network processing to combine the determining of the first and second input by using data obtained at the same cycle of Boesch with the device of Hu and the data stream arranging of Misra to yield the predictable result of determine the first input and the second input by using data obtained at the same cycle from the arranged plurality of data streams. The motivation for doing so would be provide for a reconfigurable stream switch formed in an integrated circuit (Boesch; Abstract).


Regarding claim 12, it is a method claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

2 and 13, the rejection of claims 1 and 12 are incorporated and Hu further discloses wherein the neural network device comprises neuromorphic hardware configured to perform convolution neural network (CNN) mapping using the first input and the second input ([0189]; “hardware embodiments”; and Figures 11 and 12; the figures disclose the neuromorphic hardware in the form of hardware processing elements).

Regarding claim 3, the rejection of claim1 is incorporated and Hu further discloses a memory storing instructions that, when executed by the processor, cause the processor to drive a neural network by executing the instructions and performing an operation on the input data (CNN) mapping using the first input and the second input ([0189]; and Figure 13, 1302).

Regarding claims 11 and 21, the rejection of claims 1 and 12 are incorporated and Hu further discloses receive a third input included in the input data at a time delayed by a second interval from a time when the second input is received, to obtain a third result by performing operations between the third input and the plurality of kernels, and to obtain the output data by using the first result, the second result, and the third result (0007]; “binarizing and bit-packing input data of a convolution layer along a channel direction, and obtaining compressed input data”, the compressed input data being the input data that comprises a first and second input; and [0009]; “dividing the compressed input data sequentially in a convolutional computation order into blocks of the compressed input data with the same size of each compressed convolution kernel, wherein the data input to one time convolutional computation form a data block”, the sequential division of the compressed input data discloses that the input data has at least a first and second and third input or division, and they are arranged sequentially; and [0010]; “taking a convolutional computation on each block of the compressed input data and each compressed convolution kernel sequentially, obtaining each convolutional result data”, the result being convolutional result data and the operations being a convolutional computation.  Note that the first block of divided, compressed, input data is processed before the second and third block of divided, compressed, input data, as the operations are performed sequentially or based, under a BRI, on a time delay; and Figure 1, Element 104; and [0010]; “obtaining multiple output data of the convolution layer according to each convolutional result data”; and Figure 1, Element 105).

Regarding claim 22, the rejection of claim 12 is incorporated and Hu further discloses [a] non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 12 ([0191]).


Claims 4-7, 9, 10 and 14-17, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Hu in view of Misra and Boesch and further in view of Huang et al (US 20180173571 A1, hereinafter “Huang”).

4 and 14, the rejection of claims 1 and 12 are incorporated but Hu fails to explicitly disclose wherein the input data comprises image data, and wherein the first input comprises data with respect to a first region of the image data and the second input comprises data with respect to a second region of the image data.
Huang discloses wherein the input data comprises image data, and (Figure 1, Part B; the figure discloses input data in the form of an image of a thumbs up; and [0058]; “The input data can include image data or sampled speech signals. For example, the image data may include a plurality of image pixel values”)
wherein the first input comprises data with respect to a first region of the image data and the second input comprises data with respect to a second region of the image data (Figure 1, Part B; the figure discloses, under a broadest reasonable interpretation of the claim language, a first input that comprises data with respect to a first region of the image data (one of the input feature maps) and second input comprises data with respect to a second region of the image data (another of the input feature maps)).
Hu, Misra, Boesch, and Huang are analogous art because all are concerned with convolutional neural network processing.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in convolutional neural network processing to combine the image data of Huang with the device of Hu, Misra, and Boesch to yield the predictable result of wherein the input data comprises image data, and wherein the first input comprises data with respect to a first region of the image data and the second input comprises data with respect to a second region of the image 

Regarding claims 5 and 15, the rejection of claims 1, 4, 12, and 14 are incorporated but Hu fails to explicitly disclose wherein the first region and the second region partially overlap and are adjacent to each other.
Huang discloses wherein the first region and the second region partially overlap and are adjacent to each other (Figure 1, Part B; the figure discloses, under a broadest reasonable interpretation of the claim language, wherein the first region (one of the square of the input feature maps) and the second region (another of the squares of the input feature maps) partially overlap and are adjacent to each other).
The motivation to combine Hu, Misra, Boesch, and Huang is the same as discussed above with respect to claim 4.

Regarding claims 6 and 16, the rejection of claims 1, 4, 5, 12, 14, and 15 are incorporated but Hu fails to explicitly disclose obtain the second result by performing operations between the second input and the plurality of kernels, in response to the second input being a valid input.
Huang discloses obtain the second result by performing operations between the second input and the plurality of kernels, in response to the second input being a valid input ([0085]; “The instructions may have various types including but not limited to: computational, logical, control, and data transfer instructions. Different instructions may differ in their numbers of valid bits”, which discloses, in view of no explicit definition of what constitutes a “valid input”, using valid bits to confirm that a second input is in fact representative of the specific pixels in an image; and [0087]; “For example, each filter or kernel's parameters may be reused several times in the same input feature map plane, and each input feature map pixel may be reused across several filters.”; and [0086]; “The instructions may include matrix instructions, such as matrix-matrix multiplication instruction. The instruction may specify the address and size of the input feature map matrix and parameter matrix. The instruction may be used to invoke a convolution operation”; and Figure 4, Elements 405, 407, and 409).
The motivation to combine Hu, Misra, Boesch, and Huang is the same as discussed above with respect to claim 4.

Regarding claims 7 and 17, the rejection of claims 1, 4, 5, 6, 12, 14, 15, and 16 are incorporated but Hu fails to explicitly disclose determine that the second input is the valid input, in response to the second input being pixel data constituting the second region.
Huang discloses determine that the second input is the valid input, in response to the second input being pixel data constituting the second region ([0085]; “The instructions may have various types including but not limited to: computational, logical, control, and data transfer instructions. Different instructions may differ in their numbers of valid bits”, which discloses, in view of no explicit definition of what constitutes a “valid input”, using valid bits to confirm that a second input is in fact representative of the specific pixels in an image; and [0087]; “For example, each filter or kernel's parameters may be reused several times in the same input feature map plane, and each input feature map pixel may be reused across several filters.”; and [0086]; “The instructions may include matrix instructions, such as matrix-matrix multiplication instruction. The instruction may specify the address and size of the input feature map matrix and parameter matrix. The instruction may be used to invoke a convolution operation”; and Figure 4, Elements 405, 407, and 409).
The motivation to combine Hu, Misra, Boesch, and Huang is the same as discussed above with respect to claim 4.

Regarding claims 9 and 19, the rejection of claims 1 and 12 are incorporated but Hu fails to explicitly disclose wherein the first input is received during a first cycle, and wherein the second input is received during a second cycle delayed by the first interval from the first cycle.
Huang discloses wherein the first input is received during a first cycle, and wherein the second input is received during a second cycle delayed by the first interval from the first cycle ([0134]; “In some cases, after a batch of the input feature map data or data block (e.g., eight slices by four rows) are finished with processing, the offset may be increased by the data block size (e.g., four rows) and the next batch of data are fetched to the computing unit repeatedly until all of the parameters and input feature map are processed for a layer of operation. In some cases, no temporary memory access is required for storing the intermediate results during processing of the data block. In some cases, intermediate results may be generated and stored in a temporary memory (e.g., registers, buffer on chip, buffer on the main memory) for further processing in later clock cycles. In some cases, after a batch of the input data are processed, data stored in the one or more accumulators may be cleared” (emphasis added)).
Hu, Misra, Boesch, and Huang are analogous art because all are concerned with convolutional neural network processing.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in convolutional neural network processing to combine the first and second processing cycles of Huang with the device of Hu, Misra, and Boesch to yield the predictable result of wherein the first input is received during a first cycle, and wherein the second input is received during a second cycle delayed by the first interval from the first cycle. The motivation for doing so would be to process all of the parameters and input feature maps for a layer of neural network operation (Huang; [0134]).

Regarding claims 10 and 20, the rejection of claims 1 and 12 are incorporated and Hu further discloses obtain the first result by adding operation results between the first input and the plurality of kernels, and to obtain the second result by adding operation results between the second input and the plurality of kernels (Figure 1, Elements 104 and 105; and [0052-0053]).
Hu fails to explicitly disclose the adding operation.
Huang discloses the adding operation ([0013]; “In some embodiments, the computing unit further comprises a plurality of adders connected with the plurality of multipliers. In some cases, the computing unit further comprises a second plurality of adders connected with the plurality of adders. In some cases, the plurality of adders is accumulators”; and Figure 11, “Adder”).


Response to Arguments
	
	Applicant’s arguments and amendments, filed on 11/30/2021, with respect to the objection to the specification (specifically the objection to the title of the invention) have been fully considered and are persuasive.  The objection to the specification has been withdrawn.

	Applicant’s arguments and amendments, filed on 11/30/2021, with respect to the 35 U.S.C. § 101 rejection of claims 1, 3-7, 9-12, 14-17, and 19-22, as amended, have been fully considered and are not persuasive.

Beginning on page 14, second full paragraph of the remarks, filed on 11/30/2021, Applicant argues “the present claim does not seek to tie up mathematical concepts recited in the claims” and “the office has failed to identify any of the features of the independent claims . . . that could be remotely tied to being ‘Mathematical concepts’”.  Examiner respectfully disagrees. 

As identified in the 101 rejection above, the limitations obtain a first result by performing operations between the first input and a plurality of kernels, obtain a second result by performing operations between the second input, which is received at a time delayed by a first interval from a time when the first input is received, and the plurality of kernels, and obtain output data using the first result and the second result were identified in both this and the previous office action as being abstract ideas in the form of mathematical concepts, as all of these three limitations are directed towards, under a broadest reasonable interpretation of the claim language read in view of the specification, mathematical concepts in that they are “performing operations” and “obtaining output data” using mathematical calculations, which are described as both addition and multiplication “operations” in equations 1, 2, and 3 in the originally filed specification.  It is clear that the “performing operations” as claimed are in fact performing convolution operations using input data and kernel data, as evidenced by the specification.  Although these claims do not expressly recite mathematical equations, the recitation of “performing operations” and “obtain output data” is broadly and reasonably interpreted to mean performing mathematical calculations. Further, Applicant has not provided any specific evidence or arguments from the claim language, specification, or otherwise, as to why any specific limitation of the claims cannot be directed towards mathematical calculations or concepts.

Beginning on page 16, first paragraph of the remarks, filed on 11/30/2021, Applicant argues “There is no recitation of commercial or legal interactions, agreements, or contracts or the concept of managing personal behavior or relationships or interactions through the use of social activities, teachings and following rules. Neither has the Office alleged that the clams recite any method of organizing human activity”.  Examiner agrees with this assertion, as the claims do not recite a method of organizing human activity, but 

Beginning on page 17, second full paragraph of the remarks, filed on 11/30/2021, Applicant argues “claim 1 involves receiving "a plurality of data streams having different delay times and representing image data from input terminals," which is not a process that can be performed in the human mind or with a pen and paper. As another example, claim 1 recites "determining the first input and the second input by using data obtained at the same cycle from the arranged plurality of data streams," which is not a process that can be performed in the human mind. As another example, claim 1 involves obtaining "a first result by performing operations between the first input and a plurality of kernels," which is not a process that can be performed in the human mind or with a pen and paper. As another example, claim 1 recites "obtain a second result by performing operations between the second input, which is received at a time delayed by a first interval from a time when the first input is received, and the plurality of kernels," which is not a process that can be performed in the human mind”.  Examiner respectfully disagrees.

Applicant has not provided any evidence or argument from the claim language, specification, or otherwise, as to why these limitations of claim 1 cannot be mental processes in the form of an observation of an evaluation or observation that can be practically performed in the human mind with the assistance of pen and paper.  For instance, one can generically “perform operations” in the human mind, “obtain a result” in the human mind”, and “determine inputs” in the human mind.  Without further arguments 
	
	Applicant further argues, on page 17, last paragraph of the remarks, Applicant argues “These enormous size and speed of operation is not capable of being performed in the human mind” citing to paragraph [0078] of the specification for support for this assertion.  Nowhere in the claim language itself is it clear that the claims require such rapid and large scale operations that are not practically performed in the human mind.  Applicant has not provided any evidence or argument from the claim language as to why any limitation of the claims rejected under 101 require an “enormous size and speed of operation [that] is not capable of being performed in the human mind”. 

	Accordingly, Applicant’s arguments are not persuasive as to the claims rejected under 101 not being directed towards abstract ideas.

	Beginning on page 18, last paragraph of the remarks, Applicant further argues that “Claims 1, 3-7, 9-12, 14-17, and 19-22 are patent eligible under 35 U.S.C. § 101 because the Office has failed to get past the "first step" of the Alice analysis in showing 1 and, on page 19, first paragraph of the remarks, “even if the Office finds that the claims recite a judicial exception, which is not the case, the claims are not "directed to" the judicial exception if the judicial exception is "integrated into a practical application of the judicial exception.".  Examiner respectfully disagrees.  

	First, the Examiner has provided sufficient evidence and argument as to why the claims rejected under 101 recite abstract ideas (the first step), as discussed above. Second, Applicant has not provided any specific evidence or argument from the claim language, as to why the identified additional elements of claims beyond the identified abstract ideas integrate the abstract idea into a practical application.  Applicant rather cites to case law and generalizes about alleged improvements to computer functionality without actually tying the arguments about the improvements to specific claim language.  Thus, Applicant has failed to make a persuasive argument as to why the identified additional elements of claims beyond the identified abstract ideas integrate the abstract idea into a practical application.

	On page 24, second to last paragraph of the remarks, Applicant argues, inter alia, that the “office has failed to establish that the claims recite an ineligible abstract idea under step 2B of the patent-eligibility analysis”, “the office offers no explanation how the elements recited in the claims do or do not provide ‘significantly more’ than the 

	First, step 2B of the patent-eligibility analysis has nothing to do with whether or not the claims recite an abstract idea, but rather it concerns whether the additional elements beyond the identified abstract ideas of the claim provide significantly more than the abstract idea.  Second, the Examiner, in the 101 rejection above and in the 101 rejection of the previous office action, has provided sufficient evidentiary basis and an explanation on how the additional elements beyond the identified abstract ideas of the claim provide do not significantly more than the abstract idea, as the additional elements, specifically in claim 1, were either insignificant extra solution activity under MPEP § 2106.05(g) or generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer under MPEP § 2106.05(f).  These citations to the MPEP were sufficient evidence to demonstrate that the additional elements of the claims, specifically claim 1, were well-understood, routine, and conventional, and thus the claims were deemed subject-matter ineligible. Last, the Applicant has not provided any specific evidence or argument from the claim language, as to why the identified additional elements of claims beyond the identified abstract ideas provide significantly more than the identified abstract ideas.

	Accordingly, Applicant arguments are not persuasive, and the 35 U.S.C. rejection of claims 1, 3-7, 9-12, 14-17, and 19-22 STANDS.

Applicant’s arguments and amendments, filed on 11/30/2021, with respect to the 35 U.S.C. § 102(a)(1) rejection of claims 1-3, 11-13, 21, and 22 and the 35 U.S.C. § 103 rejection of claims 4-7, 9, 10, 14-17, 19, 20, and 22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 12, and 22.  Hu, Misra, and Boesch are now being used to render claims 1, 12, and 22 obvious under 35 U.S.C. § 103.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Applicant’s heading for this arguments section in the Remarks, it appears that Applicant has unintentionally referred to “Step 2B, Prong One” wherein it appears that the Applicant is actually referring to Step 2A, Prong 2 of the Alice analysis.